          Case 1:18-cv-00986-DGL Document 26 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

LAWRENCE A. BASTA,
                                                                       DECISION AND ORDER
                                       Plaintiff,
                                                                       18-CV-0986L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Pending before the Court is a motion by counsel for plaintiff, a prevailing party in this

action for Social Security benefits, for an order awarding attorney’s fees pursuant to 42 U.S.C.

§406(b). (Dkt. #22). Pursuant to a contingent fee agreement permitting an award of attorney’s fees

of up to 25% of the past-due benefits award, plaintiff’s counsel, William C. Bernhardi, seeks an

award of $25,000.00 (15% of the award for past-due benefits), and will refund to plaintiff the

$5,311.82 previously awarded for attorney fees under the Equal Access to Justice Act (“EAJA”).

The Commissioner does not oppose plaintiff’s motion, and has filed a response indicating that the

de facto hourly rate requested by plaintiff’s counsel is within a range of rates variously “approved

and disapproved” in this Circuit, and that “there is no evidence of fraud or overreaching” in

counsel’s fee request. (Dkt. #24 at 5).

       The Court finds that the amount of the requested fee is reasonable, in light of the character

of the representation, plaintiff’s counsel’s expertise, the results that were achieved, and the absence

of any delay in the proceedings by counsel. See Silliman v. Barnhart, 421 F.Supp.2d 625
          Case 1:18-cv-00986-DGL Document 26 Filed 11/16/20 Page 2 of 3




(W.D.N.Y. 2006); Joslyn v. Barnhart, 389 F.Supp.2d 454 (W.D.N.Y.2005). The Court has

reviewed the time records submitted by plaintiff’s counsel (Dkt. #22-5), and I find no evidence of

delay or duplication of effort: to the contrary, counsel’s records reflect particularly efficient

handling of the matter. The Court has also considered the deference that is owed to agreements

between an attorney and client, the interest in assuring future representation for disability

claimants, and the lack of any factor indicating that the requested award would result in a windfall.

See Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002). The Court further notes that the amount

sought (15% of the past-due benefits award) is significantly less than both the statutory 25% cap,

and the 25% counsel might have sought under plaintiff’s fee agreement. See 42 U.S.C.

§406(b)(1)(A).

       The amount of attorney’s fees that counsel stands to receive – $25,000.00 – results in a de

facto hourly rate of $892.86 for 28.0 hours of attorney time. This amount is within the range of

awards approved in similar cases. See e.g. McDonald v. Commissioner, 2019 U.S. Dist. LEXIS

51643 (de facto rate of $1,051.64 is not unreasonable); Rice v. Commissioner, 2019 U.S. Dist.

LEXIS 6405 at *6 (W.D.N.Y. 2019)(collecting cases, and noting that hourly rates of $726.40 per

hour and similar are not unreasonable); McCarthy v. Colvin, 2016 U.S. Dist. LEXIS 78273 at

*4-*5 (W.D.N.Y. 2016)(finding a de facto hourly rate of $758.69 per hour to be reasonable, and

observing that Second Circuit has upheld fee awards at higher rates); Baker v. Colvin, 2014 U.S.

Dist. LEXIS 109038 at *4 (W.D.N.Y. 2014)(de facto hourly rate of $1,308.79 is not unreasonable).




                                                 2
         Case 1:18-cv-00986-DGL Document 26 Filed 11/16/20 Page 3 of 3




                                           CONCLUSION

       For the foregoing reasons, plaintiff’s motion for attorney’s fees pursuant to 42 U.S.C.

§406(b) (Dkt. #22) in the amount of $25,000.00 is granted. The award is to be made payable to the

William C. Bernhardi Law Offices, PLLC, attorneys for plaintiff. If counsel has not already

refunded the amount of previously-awarded EAJA fees to the plaintiff pursuant to 28 U.S.C.

§2412, counsel is directed to do so now.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       November 16, 2020.




                                               3
